Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152334                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 152334
                                                                    COA: 327717
                                                                    Jackson CC: 13-005224-FC
  GREGORY ARNESS TAYLOR,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 30, 2015 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Jackson Circuit Court to
  determine whether the court would have imposed a materially different sentence under
  the sentencing procedure described in People v Lockridge, 498 Mich. 358 (2015). On
  remand, the trial court shall follow the procedure described in Part VI of our opinion. If
  the trial court determines that it would have imposed the same sentence absent the
  unconstitutional constraint on its discretion, it may reaffirm the original sentence. If,
  however, the trial court determines that it would not have imposed the same sentence
  absent the unconstitutional constraint on its discretion, it shall resentence the defendant.
  In all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 1, 2016
           a0525
                                                                               Clerk